Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juncko Jackson on September 9, 2022.
The application has been amended as follows: 
In claim 11, line 4, the phrase “according to claim 6” has been changed to -- according to claim 1--.
In claim 15, lines 1-2, the phrase “A use of the method according to claim 6 for determining the burn-in behavior of a display determined for application in a vehicle” has been changed to -- The method according to claim 6, wherein the burn-in behavior of a display is determined for application in a vehicle--.
These changes will place this application in condition for allowance.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for determining a start of relaxation when switching over an optical display device controllable pixel by pixel from a burn-in image to a relaxation image. The independent claim 1 identifies the distinct features: “wherein - a trigger subfield comprising at least one sensor pixel is defined overlapping to the trigger image area of a display image presented on the display device, and - a trigger parameter is continuously determined from the pixel values of the at least one sensor pixel in the trigger subfield with a trigger clock rate, and - a trigger threshold value, which lies between the trigger parameter resulting for the recording of the burn-in image and the trigger parameter resulting for the recording of the relaxation image, is determined, and - the start of relaxation is determined as the point in time at which the continuously determined trigger parameter crosses the trigger threshold value, wherein the trigger clock rate is chosen to be at least as high as the camera clock rate envisaged for reading out the sensor pixels of the sensor field”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422